                                                                                                                       Case 2:19-cv-01258-VAP-JEM Document 28 Filed 03/04/21 Page 1 of 2 Page ID #:278




                                                                                                                                                     1 KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
                                                                                                                                                       MICHAEL J. KUMP (SBN 100983)
                                                                                                                                                     2  mkump@kwikalaw.com
                                                                                                                                                       GREGORY P. KORN (SBN 205306)
                                                                                                                                                     3  gkorn@kwikalaw.com
                                                                                                                                                       808 Wilshire Boulevard, 3rd Floor
                                                                                                                                                     4 Santa Monica, California 90401
                                                                                                                                                       Telephone: 310.566.9800
                                                                                                                                                     5 Facsimile: 310.566.9850
                                                                                                                                                     6 Attorneys for Plaintiffs
                                                                                                                                                       KIMSAPRINCESS, INC. and
                                                                                                                                                     7 KIM KARDASHIAN WEST
                                                                                                                                                     8
                                                                                                                                                                          UNITED STATES DISTRICT COURT
      LLP




                                                                                                                                                     9
                                                                                                                                                                         CENTRAL DISTRICT OF CALIFORNIA
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                                                                                    10
                                                                                                                                                                                 WESTERN DIVISION
                                                                                                              TEL 310.566.9800 • FAX 310.566.9850




                                                                                                                                                    11
                                         808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                                             SANTA MONICA, CALIFORNIA 90401




                                                                                                                                                    12
                                                                                                                                                       KIMSAPRINCESS, INC.; and               Case No. 2:19-CV-01258 VAP (JEMx)
                                                                                                                                                    13 KIM KARDASHIAN WEST, an
                                                                                                                                                       individual,
                                                                                                                                                    14                                        AMENDED JUDGMENT
                                                                                                                                                                   Plaintiffs,
                                                                                                                                                    15
                                                                                                                                                             vs.
                                                                                                                                                    16
                                                                                                                                                       MISSGUIDED USA (FINANCE) INC.,
                                                                                                                                                    17 a Delaware corporation; and
                                                                                                                                                       MISSGUIDED LIMITED, a United
                                                                                                                                                    18 Kingdom corporation of unknown form,
                                                                                                                                                    19             Defendants.
                                                                                                                                                    20
                                                                                                                                                    21
                                                                                                                                                    22
                                                                                                                                                    23
                                                                                                                                                    24
                                                                                                                                                    25
                                                                                                                                                    26
                                                                                                                                                    27
                                                                                                                                                    28

                                                                                                                                                                                     AMENDED JUDGMENT
                                                                                                                       Case 2:19-cv-01258-VAP-JEM Document 28 Filed 03/04/21 Page 2 of 2 Page ID #:279




                                                                                                                                                     1                        AMENDED DEFAULT JUDGMENT
                                                                                                                                                     2        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                                                                                     3        WHEREAS the Court previously entered a Default Judgment against
                                                                                                                                                     4 Defendant Missguided USA (Finance) Inc. on July 2, 2019 (Doc. No. 22);
                                                                                                                                                     5        WHEREAS on July 16, 2020, the Court GRANTED Plaintiff’s Motion for
                                                                                                                                                     6 Reconsideration and ordered the further entry of default and default judgment
                                                                                                                                                     7 against Defendant Missguided Limited (Doc. No. 25);
                                                                                                                                                     8        Accordingly, the Court hereby enters and issues the following Amended
      LLP




                                                                                                                                                     9 Default Judgment:
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                                                                                                    10        1.     Defendants Missguided USA (Finance) Inc. (“Missguided USA”) and
                                                                                                              TEL 310.566.9800 • FAX 310.566.9850




                                                                                                                                                    11 Missguided Limited have failed to appear, plead, or otherwise defend in this action,
                                         808 WILSHIRE BOULEVARD, 3RD FLOOR
                                                                             SANTA MONICA, CALIFORNIA 90401




                                                                                                                                                    12 and default was entered against Defendants on March 29, 2019 and July 16, 2020,
                                                                                                                                                    13 respectively (Doc Nos. 12 and 25).
                                                                                                                                                    14        2.     Counsel for Plaintiffs requested default judgment against
                                                                                                                                                    15 Missguided USA and Missguided Limited and filed a proper motion and declaration
                                                                                                                                                    16 in accordance with Federal Rule of Civil Procedure 55(a) and (b). (Doc. No. 19.)
                                                                                                                                                    17        3.     Pursuant to the Court’s Order Granting In Part Plaintiff’s Motion for
                                                                                                                                                    18 Default Judgment, and the Court’s Order Granting Plaintiff’s Motion for
                                                                                                                                                    19 Reconsideration, judgment is hereby entered in favor of Plaintiffs and against
                                                                                                                                                    20 Missguided USA and Missguided Limited, jointly and severally, in the amount of
                                                                                                                                                    21 $2,700,000.00 in damages and $59,600.00 in attorneys’ fees.
                                                                                                                                                    22        4.     Furthermore, Missuided USA and Missguided Limited are hereby
                                                                                                                                                    23 permanently enjoined from using Plaintiffs’ trademarks in connection with the sale,
                                                                                                                                                    24 marketing, or distribution of their products.
                                                                                                                                                    25 DATED: March 3, 2020
                                                                                                                                                    26
                                                                                                                                                    27                                           HONORABLE VIRGINIA A. PHILLIPS
                                                                                                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                                                                                                    28
                                                                                                                                                                                                   2
                                                                                                                                                                                          AMENDED JUDGMENT
